Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146644                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 146644                                        Justices
  In re NABERS/REED, Minors.                                       COA: 308818
                                                                   Oakland CC Family Division:
                                                                   2007-739244-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 10, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2013                       _________________________________________
           s0305                                                              Clerk